 Case 1:19-cr-00040-LEK Document 20 Filed 05/06/19 Page 1 of 2              PageID #: 41

                                        MINUTES



 CASE NUMBER:             CR 19-00040LEK
 CASE NAME:               USA vs. (1) John Rabago and (2) Reginald Ramones
 ATTYS FOR PLA:           Thomas J. Brady
 ATTYS FOR DEFT:          01 Megan K. Kau
                          02 Lynn E. Panagakos
 INTERPRETER:


       JUDGE:      Rom Trader                    REPORTER:        FTR C7

       DATE:       05/06/2019                    TIME:            10:27 - 10:32


COURT ACTION: EP: Final Pretrial Conference and Defendant (2) Reginald Ramone’s
Motion to Continue Trial [18] -

Defendants (1) John Rabago present, and (2) Reginald Ramones not present, and his
presence is waived for purposes of this hearing.

Final Pretrial Conference - not held.

Defendant Reginald Ramone’s Motion to Continue Trial - discussion held.

Defendant (1) John Rabago waives his right to a speedy trial, concurs and joins this
motion.

Ms. Panagakos represented that Defendant (2) Reginald Ramones waives his right to a
speedy trial.

Government has no objection.

Defendant Reginald Ramone’s Motion to Continue Trial [18] - Granted.

Jury Selection/Trial set for 6/3/19 @ 9:00 a.m. is continued to 10/21/19 @ 9:00 a.m.
before Judge Kobayasi.
Final Pretrial Conference set for 9/23/19 @ 2:00 p.m. before Magistrate Judge to be
assigned
Defense motions 9/9/19
Government’s response 9/23/19.
Case 1:19-cr-00040-LEK Document 20 Filed 05/06/19 Page 2 of 2             PageID #: 42

The Court finds that in granting this motion, both defendants, Defendant (1) John Rabago
who is present, and Defendant (2) Reginald Ramones, who is not present, waive their
right under the Speedy Trial Act. Ms. Panagakos represented that Defendant (2) Reginald
Ramones waives his right under the Speedy Trial Act. Court finds that there is good
cause for the requested continuance, there was no opposition, and the basis to exclude
time is to afford the parties additional time to prepare for trial.

Ms. Panagakos to prepare the order and to exclude time.

Submitted by: Toni Fujinaga, Courtroom Manager.
